       Case: 1:19-cv-01472-JJH Doc #: 7 Filed: 07/26/21 1 of 1. PageID #: 145




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Jonathan Barrett,                                                 Case No. 1:19-cv-1472

                         Petitioner

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Warden Keith J. Foley,

                         Respondent



        Before me is the Report and Recommendation (“R & R”) of Magistrate Judge William H.

Baughman, Jr. filed on March 29, 2021. (Doc. No. 6). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day window for

objections has elapsed, and no objections have been filed.

        Following review of Judge Baughman’s R & R, I adopt it in its entirety as the Order of the

Court. Because Petitioner’s § 2254 habeas petition is untimely and cannot be saved by either

statutory or equitable tolling, Respondent’s motion to dismiss is granted. (Doc. No. 5).

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
